Order entered March 26, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00141-CV

                             AMBER ETTA BUMPUS, Appellant

                                               V.

                           BRENT WADE FITZGERALD, Appellee

                           On Appeal from the 196th District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 773788

                                           ORDER
         The Court has before it appellant’s March 12, 2013 motion to receive court record. The

clerk’s record in this case was filed on February 14, 2013, so the motion is DENIED as moot.

Appellant may come to the clerk’s office to request a copy of the clerk’s record. The Court also

has before it appellant’s March 12, 2013 motion to receive refund of filing fee. The Court

GRANTS the motion and DIRECTS the Clerk of the Court to refund $185.00 to appellant via

check.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE